Order entered August 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00676-CR

                                EX PARTE JOHN RIVELLO

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                          Trial Court Cause No. WX19-00076-L

                                           ORDER
        Before the Court is the State’s August 12, 2019 first motion for extension of the time to

file its brief. We GRANT the motion and ORDER the State’s brief filed on or before August 21,

2019.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE